Citation Nr: 1533141	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent from April 20, 2009, to January 14, 2014 and greater than 70 percent thereafter for the service-connected posttraumatic stress disorder (PTSD)

2.  Entitlement to a temporary disability evaluation based on individual unemployability due to a service connected disability (TDIU) from April 20, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO, in pertinent part, increased the 30 percent disability rating for PTSD to 50 percent, effective January 30, 2009, and denied the claim for TDIU. Although the RO granted a higher 50 percent rating for PTSD, inasmuch as a higher rating is available, and a Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating remains viable on appeal.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  

In December 2013, the Board granted a 70 percent rating for the period prior to April 20, 2009, for the Veteran's PTSD and found that TDIU was also warranted during this period.  The Board further determined that an increased rating in excess of 50 percent for PTSD and the criteria for TDIU were not met from April 20, 2009. The Veteran appealed this decision to the United States Court of Appeals for Veteran's Claims (Court).  

In a January 2015 Memorandum Decision, the Court vacated the Board's decision that the Veteran was not entitled to either a disability rating greater than 50 percent for PTSD or TDIU for the period beginning on April 20, 2009.  The Court then remanded the matters to the Board for further consideration consistent with their decision.  The Court dismissed the Veteran's claim for entitlement to a disability rating greater than 70 percent for his PTSD for the period prior to April 20, 2009.

While the case has been in remand status from the Court, the RO granted a 70 percent rating for PTSD effective from January 15, 2014; consequently, the issue on appeal has been recharacterized accordingly.  The Board notes in a February 2014 rating decision, the RO granted TDIU effective January 30, 2009; however, the Rating Code Sheet reflects that TDIU was in effect from January 30, 2009, to April 20, 2009.  Thus, the issue remains the same on appeal (entitlement to TDIU effective from April 20, 2009).


FINDINGS OF FACT

1.  Affording the Veteran all reasonable doubt, from April 20, 2009 onward, the service-connected PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and thinking or mood; the preponderance of the evidence weighs against a finding of total occupational or social impairment at any time under appeal.

2.   From April 20, 2009 onward, the service-connected PTSD is shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent evaluation, and no higher, from April 20, 2009 onward, for the service-connected PTSD have been met; the criteria for a 100 percent schedular rating has not been warranted at any time from April 20, 2009 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2014).

2.  The criteria for the assignment of a TDIU rating by reason of a service-connected disability are met from April 20, 2009 onward.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the Veteran's claims file includes service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, VA compensation and pension examinations, and the Veteran's lay statements.  The Board notes that in Court decision it is noted that the Veteran had contended that an additional VA examination should have been provided/obtained.  As indicated above, the Veteran was provided an additional VA examination in April 2014 and was the basis of the RO granting a 70 percent rating in a July 2014 rating decision effective January 15, 2015.  The Board finds that considering this examination with the other evidence of record that there is adequate evidence of record upon which to adjudicate this claim.

The Board has also considered whether the Board must remand this claim to allow for the readjudication of this claim as no supplemental statement of the case was issued after the RO obtained evidence to include the April  2014 VA examination.  As the RO considered this additional evidence, however, in the July 2014 rating decision, the Board finds that the Agency of Original Jurisdiction (AOJ), the RO in this instance, did have a full opportunity to consider the evidence in the first instance, and thus, there is no prejudice in the Board also considering this evidence.  See 38 C.F.R. § 20.1304.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  

II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The only period remaining under appeal is from April 20, 2009 to the present.  During this period, the Veteran's PTSD has been assigned a 50 percent rating until January 15th, 2015, at which point the disability was assigned a 70 percent rating.  Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating, and no higher, is warranted from April 20, 2009 onward.  38 C.F.R. § 4.7.  

Notably, during this time period, the Veteran continued to suffer from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including hearing voices, continuous depression, crying, feeling like life was not worth living, night sweats, nightmares, anxious affect, hypervigilance, paranoid ideation (thinking the cops were out to get him), and a tumultuous relationship with his wife.  Also during this time period the Veteran's medications, to include Risperidone for paranoia, Celexa, and Citalopram were either renewed or increased in daily dosage.  Moreover, on his substantive appeal, the Veteran indicated that his first thought on waking in the morning was to grab pills and "do [himself] in."  

The Board finds the Veteran's PTSD symptomatology described in detail in a December 2013 letter from the Hartford Vet Center captures the totality of the circumstances during this timeframe.  In this letter, his provider indicated that the Veteran had poor judgment and poor insight.  He was suicidal once a week and had anxiety attacks a couple times a day (he had more severe panic attacks less frequently).  The Veteran was irritable, had a poor relationship with wife, and had difficulty with relationships in general.  His memory was poor and he forgot to turn off the stove.  The provider noted that the Veteran's wife stopped working in March 2011 to watch over him and their house.  The Veteran watched television all day.  He lost contact with his friends and liked to be alone.  He was described as extraordinarily isolative and dangerously uninterested in the life around him.  The provider stated the Veteran's symptoms were worsening and he had a precipitous decline in functioning.  His hygiene was poor and he would not change his clothes or bathe unless urged by wife.  He was not trusted to watch his grandchildren and he was found to talk to himself in the basement where went for hours.  

Regarding occupational impairment, the evidence weighs in favor of finding occupational impairment in most areas due to PTSD symptomatology.  In an April 2010 statement from the Veteran, he indicated that the medications prescribed to treat his PTSD made him forgetful, drowsy, and unable to concentrate normally.  In the December 2013 letter delineated above, the provider indicated that the Veteran's PTSD affected his ability to maintain employment, i.e. he had anger at authority figures.  

While the evidence did demonstrate some stability and improved coping, characterized further by a relaxed affect, euthymic mood, and normal functioning in daily life activities on occasion, from the award of service connection the Veteran's PTSD has consistently been described as mild to moderate depending on the triggers. However, his ability to handle stress has routinely been considered compromised as a result of his PTSD.  Thus, the Board finds that the Veteran's symptomatology during this time period more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

While a 70 percent rating is warranted from April 20, 2009 onward, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating and the Veteran has made no specific arguments in regard to being entitled to a 100 percent rating.  A review of the record did not show PTSD symptoms productive of gross impairment in thought processes or communication or grossly inappropriate behavior.  In April 2011, auditory hallucinations were described as decreased and no longer command hallucinations.  They were described as hearing people calling his name.  Despite findings of suicidal ideation, there was no active plan or intent.  The Veteran routinely informed providers that he would not take his life because of his family.  There were no findings of homicidal ideation or disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to perform activities of daily living with assistance from his wife.  38 C.F.R. § 4.119.

Further, considering the most recent evidence of record, to include the April 2014 VA examination, total social and occupational impairment has not been shown at any point under appeal.  In this examination, the examiner specifically found that the evidence showed occupational and social impairment with deficiencies in most areas; the examiner made no comments or finding indicative of total social and occupational impairment.  Although the Veteran reported continued suicidal ideation, the contents of this report clearly show continued functioning, to include ability to take care of himself, to include hygiene (although diminished and requiring encouragement to complete).  Although there continued to be some continued auditory hallucinations ("he hears his name being called when out in public or at home"), the overall functioning described in detail by the examiner clearly shows the Veteran has continued occupational and social functioning above a level that could be considered total impairment.  In this regard, the Veteran continues to be oriented and appropriated dressed and language, speech, and thought contents were within normal limits.  After careful considering of this examination and all the evidence of record during the period under appeal, the Board finds that a 100 percent rating is not warranted at any time under appeal.  38 C.F.R. § 4.119; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  As noted below, however, the evidence supports the grant of TDIU during the entire period under appeal.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the rating criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology as the symptoms of the disability as described in the medical and lay evidence go directly to reduced social and occupational ability, and this is the basis of a schedular rating.

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Finally, the service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU rating may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

In this case, the Veteran contends that he had to retire due to his PTSD symptoms. The Veteran asserts that he has been out of work since 2004, when he was diagnosed with PTSD at the Northampton VA medical center, and that he cannot work because his PTSD medication affects his concentration and make him drowsy.  

Pursuant to the increased rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the period from April 20, 2009 onward.  The Veteran is not service connected for any other disabilities.  The Board finds that as a result of the increased rating from April 20, 2009 onward, the Veteran meets the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

The Board additionally finds that he is in fact unemployable by reason of his service-connected PTSD, which is shown to be productive of an overall disability picture manifested by the Veteran being precluded from working at substantially gainful employment consistent with his educational and occupational background.

Significantly, the Board finds that the overall disability picture has not changed throughout the appeal period, to include the period prior to April 20, 2009, that was previously adjudicated by the Board.  Notably, VA mental health clinicians reported in April 2008 that the Veteran's PTSD symptoms would impair his ability to hold a job  and that as a result he was unemployable.  Similarly, the March 2009 VA PTSD examiner observed that the Veteran did not appear to be able to work.  In an April 2010 statement from the Veteran, he indicated that he was unable to work as the medications prescribed to treat his PTSD made him forgetful, drowsy, and unable to concentrate normally.  In a December 2013 letter, the Veteran's provider indicated that the Veteran's PTSD affected his ability to maintain employment, i.e. he had anger at authority figures.  The April 2014 VA examiner indicated that the Veteran had no further work or education since 2004 (also when he was adjudged disabled by SSA).

When considered alongside the other evidence of record, including the symptoms exhibited by the Veteran during this period, the Board finds that entitlement to TDIU from April 20, 2009 onward, is warranted. 38 C.F.R. § 4.16(a) .


ORDER

Entitlement to 70 percent evaluation from April 20, 2009 onward, for the service-connected PTSD is granted subject to the regulations governing the payment of VA monetary benefits.

Entitlement to TDIU is granted from April 20, 2009, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


